

116 S4788 IS: Protect Parent Organized Direction of Students Act
U.S. Senate
2020-10-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4788IN THE SENATE OF THE UNITED STATESOctober 1, 2020Mr. Toomey (for himself, Mr. Cramer, Mrs. Loeffler, Mr. Sasse, and Mr. Perdue) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo prohibit States and localities that seek to impede the free formation of education pods from receiving Federal emergency education funds, to provide a teacher expense deduction for home educators, and for other purposes. 1.Short titleThis Act may be cited as the Protect Parent Organized Direction of Students Act.2.Prohibition of Federal funds to States and localities that impede the free formation of education pods(a)In generalNotwithstanding any other provision of law, a State or locality may not receive Federal emergency education funds appropriated to address the threat of the COVID–19 pandemic if the State or locality enacts a law after the date of enactment of this Act that impedes or otherwise regulates the free formation of educational pods, including any of the following: (1)Regulating qualifications of adults acting as teachers of educational pods, including certification requirements or registration with the State or locality.(2)Requiring registration of educational pods with the State or locality, including submission of a notice of intent to form an educational pod.(3)Regulating pay, working conditions, or hour requirements for teachers or students of educational pods. (4)Requiring educational pods to get approval for planned curriculum from the State or locality.(5)Controlling curriculum or course requirements for educational pods.(6)Requiring periodic evaluation of children participating in educational pods.(b)Educational podsIn this section, the term educational pod means a small group of 3 or more students at the elementary or secondary education level, who—(1)are from more than 1 family; and(2)learn together in person but not in, or on the grounds of, an elementary school or secondary school (as such terms are defined in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801)). 3.Teacher expense deduction for home educators(a)In generalIn the case of taxable years beginning after December 31, 2019, and ending before January 1, 2023, for purposes of sections 62(a)(2)(D) and 162 of the Internal Revenue Code of 1986—(1)the term eligible educator shall include an eligible home educator,(2)the term classroom shall include any location where the eligible home educator teaches elementary or secondary school students, and(3)any expenses described in clause (i) or (ii) of such section 62(a)(2)(D) shall be treated as if paid or incurred in carrying on a trade or business of the eligible home educator, and as if teaching were the profession of the eligible home educator.(b)Eligible home educatorFor purposes of this section—(1)In generalThe term eligible home educator for any taxable year means an individual who is a teacher of an education pod (as defined in section 2(b)), a teacher of a micro-school, or a parent teaching the parent's own children, if such individual provides at least 15 hours per week of instruction for each of at least 6 weeks during the taxable year. For purposes of the preceding sentence, an individual is not providing instruction if the individual is solely supervising students who are receiving instruction provided virtually by another person.(2)Micro-schoolThe term micro-school means a small group of fewer than 50 students at the elementary or secondary education level, from at least 3 families, in which a teacher provides in-person, personalized learning with close access to the teacher.